TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00045-CR







Joe Manuel Bassa, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NO. 46,704, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






PER CURIAM

Appellant Joe Manuel Bassa pleaded guilty and judicially confessed to aggravated
sexual assault of a child.  See Tex. Penal Code Ann. § 22.021 (West 1994 & Supp. 1999).  He
also admitted the commission of two previous felony offenses.  Pursuant to a plea bargain, the
district court deferred adjudication and placed appellant on community supervision.  The court
subsequently revoked supervision on the State's motion, adjudicated guilt, and assessed
punishment at imprisonment for fifteen years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the appeal.

The judgment of conviction is affirmed.


Before Chief Justice Aboussie, Justices Kidd and Patterson

Affirmed

Filed:   July 15, 1999

Do Not Publish